Exhibit 10.4

 

EXECUTION VERSION

 

AMENDMENT NO. 2

TO

CREDIT AGREEMENT

 

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment”) is made as of
January 11, 2018, by and among VIRTUSA CORPORATION, a Delaware corporation (the
“Borrower”), JPMORGAN CHASE BANK, N.A. as the Administrative Agent (the
“Administrative Agent”), and Lenders constituting Required Lenders as of the
date hereof.  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to them in the Credit Agreement described
below.

 

WITNESSETH:

 

WHEREAS, the Borrower, the Lenders from time to time party thereto, and the
Administrative Agent are parties to that certain Credit Agreement dated as of
February 25, 2016, which was amended by that certain Amendment No. 1 to Credit
Agreement dated as of May 3, 2017 (as amended, modified, restated or otherwise
supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend certain provisions of the Credit Agreement in order to
permit the Borrower and its Subsidiaries to obtain a bank guarantee in
connection with the Polaris Tender Offer;

 

WHEREAS, Section 9.02(b) of the Credit Agreement permits amendment of the Credit
Agreement with the consent of the Borrower and the Administrative Agent with the
consent of the Required Lenders; and

 

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders signatory hereto constituting Required
Lenders are willing to agree to amend certain provisions of the Credit
Agreement, all on the terms and subject to the conditions set forth in this
Amendment.

 

NOW, THEREFORE, in consideration of the premises set forth herein (which are
incorporated herein as though fully set forth below, by this reference thereto)
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each of the undersigned agrees as follows:

 

1.                                      Acknowledgments, Affirmations and
Representations and Warranties.

 

Each Loan Party acknowledges, affirms, represents and warrants that:

 

(i)                                     The Borrower has the corporate power and
authority to enter into, and has taken all necessary corporate action to
authorize, this Amendment and the transactions contemplated hereby.

 

--------------------------------------------------------------------------------


 

(ii)                                  Each Guarantor has the corporate and/or
company power and authority to enter into, and has taken all necessary corporate
or company action to authorize, this Amendment and the transactions contemplated
hereby.

 

(iii)                               No consent, approval, authorization or order
of, or filing, registration or qualification with, any court or governmental
authority or third party is required in connection with the execution, delivery
or performance by each Loan Party of this Amendment.

 

(iv)                              All representations and warranties contained
in the Credit Agreement and the other Loan Documents are true and correct in all
material respects (or, with respect to representations and warranties already
qualified by concepts of materiality, in all respects) on and as of the date
hereof (except for representations and warranties that expressly speak as of a
specific date, then on and as of such specific date).

 

(v)                                 No Default or Event of Default exists under
the Credit Agreement or any of the other Loan Documents.

 

2.                                      Amendments to Credit Agreement.

 

a.                                      Amendments to Section 1.01 of the Credit
Agreement (Defined Terms).  The following new defined terms are added and
inserted in Section 1.01 of the Credit Agreement, in appropriate alphabetical
order, to read as follows:

 

““Dollar Amount” of any Foreign Currency at any date means the equivalent in
such currency of U.S. dollars, calculated on the basis of the Exchange Rate for
such currency as in effect on the last day of the Reference Period then most
recently ended.”

 

““Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into U.S. dollars, as set
forth at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency.  In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent in consultation with the Borrower or, in the event no
such service is selected, such Exchange Rate shall instead be calculated on the
basis of the arithmetical average of the spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at 11:00
a.m., Local Time, on such date for the purchase of U.S. dollars with such
Foreign Currency, for delivery two (2) Business Days later; provided, that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent in consultation with the Borrower may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.”

 

““Foreign Currency” means Rupees (INR).”

 

--------------------------------------------------------------------------------


 

““Local Time” means with respect to any amount denominated in a Foreign
Currency, local time for such Foreign Currency (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).”

 

b.                                      Amendment to Section 6.01 of the Credit
Agreement (Indebtedness).  Section 6.01 of the Credit Agreement is amended by
deleting the word “and” appearing at the end of clause (s) thereof, by deleting
the period at the end of clause (t) and replacing it with “; and”, and by adding
a new clause (u) at the end of Section 6.01, to read as follows:

 

“(u)                           (A) Indebtedness incurred by Virtusa Consulting
Services Private Limited with respect to a bank guarantee obtained in connection
with the Polaris Tender Offer in an aggregate amount (calculated on the date of
issuance of the bank guarantee and on each date the amount of such bank
guarantee is increased or reduced) not to exceed (x) at any time during the
first 45 days after the date of issuance of such bank guarantee, the Dollar
Amount of $97,000,000, and (y) at any time after the 45th day after the date of
issuance of such bank guarantee, the Dollar Amount of $30,000,000; provided,
that such bank guarantee shall be terminated and expire automatically no later
than the earlier of (i) the delisting of the Target and (ii) one year plus 45
days after the date of issuance of such bank guarantee, and (B) a Guarantee by
the Borrower of Indebtedness permitted under clause (A).”

 

3.                                      Conditions to Effectiveness.  This
Amendment shall become effective when the Administrative Agent (or its counsel)
shall have received from the Borrower and each Guarantor, and each of the
Lenders constituting Required Lenders, (i) a counterpart of this Amendment,
signed on behalf of such Person, or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Amendment) that such Person has signed a counterpart of
this Amendment.

 

4.                                      Reaffirmation; No Waiver.  Each Loan
Party, as maker, debtor, assignor, obligor, guarantor, or in other similar
capacity in which it incurs obligations to the Administrative Agent, the Issuing
Bank or the Lenders under any of the Loan Documents, hereby ratifies and
reaffirms all of its respective payment and performance obligations, contingent
or otherwise, under each of the Loan Documents to which it is a party and, to
the extent it has granted liens or mortgages on or security interests in any of
its properties pursuant to any Collateral Document as security for the Secured
Obligations, hereby ratifies and reaffirms such grant of liens, mortgages and
security interests and confirms and agrees that with respect to liens and
security interests on any right, title and interest of such Loan Party in any
personal property granted pursuant to a security agreement, pledge agreement or
otherwise, such liens and security interests hereafter secure all of the Secured
Obligations, in each case as if each reference in such Collateral Document to
the obligations secured thereby are construed to hereafter mean and refer to
such Secured Obligations (including, without limitation, with respect to all
Loans and all LC Exposure) and including under the Credit Agreement and other
Loan Documents, as amended by this Amendment.  Each Loan Guarantor acknowledges,
affirms and agrees that all Secured Obligations to the Administrative Agent, the
Issuing Bank, the Lenders and the Secured Parties have been guaranteed and
continue to be guaranteed by such Loan Guarantor pursuant to the terms of

 

--------------------------------------------------------------------------------


 

the Credit Agreement, as amended by this Amendment.  Each Loan Party
acknowledges and reaffirms that it is responsible for the observance and full
performance of the Secured Obligations and that each of the Loan Documents to
which it is a party remains in full force and effect, continues to apply to the
Secured Obligations, as amended by this Amendment, and are hereby ratified and
confirmed in all respects.  The execution of this Amendment shall not operate as
a novation, or waiver of any right, power or remedy of the Administrative Agent,
the Issuing Bank, the Lenders or Secured Parties, or waiver of any provision of
any of the Loan Documents.  The Loan Parties agree and acknowledge that this
Amendment shall be deemed a Loan Document.  All references in the Loan Documents
to the Credit Agreement shall be deemed to be references to the Credit
Agreement, as amended by this Amendment.

 

5.                                      Fees and Expenses.  The Loan Parties
agree that they will promptly pay all reasonable and documented legal and
professional fees and expenses (including all reasonable and documented fees and
expenses of Goulston & Storrs PC, as counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with this Amendment and the
transactions contemplated hereby.

 

6.                                      Successors and Assigns.  This Amendment
shall be binding upon each of the Loan Parties and upon its respective
successors and assigns and shall inure to the benefit of the Administrative
Agent, the Lenders and their respective successors and assigns.  The successors
and assigns of such entities shall include, without limitation, their respective
receivers, trustees, or debtors-in-possession.

 

7.                                      Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

8.                                      Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

[remainder of page intentionally left blank; signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

 

 

 

Name: Ranjan Kalia

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

APPARATUS, INC.

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

 

 

 

Name: Ranjan Kalia

 

 

Title: Treasurer and Secretary

 

[Signature Page to Amendment No. 2 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

By:

/s/ Stacy Benham

 

 

 

 

 

Name: Stacy Benham

 

 

Title: Vice President

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as Lender and Issuing Bank

 

 

 

 

 

 

By:

/s/ Stacy Benham

 

 

 

 

 

Name: Stacy Benham

 

 

Title: Vice President

 

[Signature Page to Amendment No. 2 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A., as Lender and Issuing Bank

 

 

 

 

By:

/s/ Molly Kropp

 

 

 

 

 

Name: Molly Kropp

 

 

Title: Vice President

 

[Signature Page to Amendment No. 2 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo, N.A., as Lender

 

 

 

 

By:

/s/ Debra E. DelVecchio

 

 

 

 

 

Name: Debra E. DelVecchio

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 2 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A., as Lender

 

 

 

 

By:

/s/ Andrew Everett

 

 

 

 

 

Name: Andrew Everett

 

 

Title: Vice President

 

[Signature Page to Amendment No. 2 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

Citizens Bank, N.A., as Lender

 

 

 

 

By:

/s/ William M. Clossey

 

 

 

 

 

Name: William M. Clossey

 

 

Title: Senior Vice President

 

[Signature Page to Amendment No. 2 (Virtusa)]

 

--------------------------------------------------------------------------------


 

 

SILLICON VALLEY BANK, N.A., as Lender

 

 

 

 

By:

/s/ Frank Groccia

 

 

 

 

 

Name: Frank Groccia

 

 

Title: Vice President

 

[Signature Page to Amendment No. 2 (Virtusa)]

 

--------------------------------------------------------------------------------